Title: From Benjamin Franklin to Abiah Franklin, 12 April 1750
From: Franklin, Benjamin
To: Franklin, Abiah


Honoured Mother
Philada. April 12. 1750
We received your kind Letter of the 2d Instant, and are glad to hear you still enjoy such a Measure of Health, notwithstanding your great Age. We read your Writing very easily; I never met with a Word in your Letters but what I could readily understand; for tho’ the Hand is not always the best, the Sense makes every thing plain.
My Leg, which you enquire after, is now quite well. I still keep those Servants, but the Man not in my own House: I have hired him out to the Man that takes Care of my Dutch Printing Office, who agrees to keep him in Victuals and Clothes, and to pay me a Dollar a Week for his Work. His Wife since that Affair behaves exceeding well: But we conclude to sell them both the first good Opportunity; for we do not like Negro Servants. We got again about half what we lost.
As to your Grandchildren, Will. is now 19 Years of Age, a tall proper Youth, and much of a Beau. He acquir’d a Habit of Idleness on the Expedition, but begins of late to apply himself to Business, and I hope will become an industrious Man. He imagin’d his Father had got enough for him: But I have assur’d him that I intend to spend what little I have, my self; if it please God that I live long enough: And as he by no means wants Sense, he can see by my going on, that I am like to be as good as my Word.
Sally grows a fine Girl, and is extreamly industrious with her Needle, and delights in her Book. She is of a most affectionate Temper, and perfectly Dutiful and obliging, to her Parents and to all. Perhaps I flatter my self too much; but I have Hopes that she will prove an ingenious sensible notable and worthy Woman, like her Aunt Jenney. She goes now to the Dancing School.
For my own Part, at present I pass my time agreably enough. I enjoy (thro’ Mercy) a tolerable Share of Health; I read a great deal, ride a little, do a little Business for my self, more for others; retire when I can, and go [into] Company when I please; so the Years roll round, and the last will come; when I would rather have it said, He lived usefully, than, He died rich.
Cousins Josiah and Sally are well, and I believe will do well, for they are an industrious saving young Couple: But they want a little more Stock to go on smoothly with their Business.
My Love to Brother and Sister Mecom and their Children, and to all my Relations in general. I am Your dutiful Son
B Franklin
